DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 11-14, 16, 19-22, 24, 29-32, 34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sven Fischer: "Observed Time Difference Of Arrival (OTDOA) Positioning in 3GPP LTE", 1 January 2014 (2014-01-01) in view of United States Patent Application Publication 2019/0285721 (Xiong, et al).
Fischer discloses a method, executed in a target device, for providing Observed Time Difference of Arrival (OTDOA) Reference Signal Time Difference (RSTD) measurements to a location server (page 32, Fig. 6-4), comprising the steps of sending, to the location server, an indication of a capability to support OTDOA location measurements using multipath RSTD (page 32, step 2.).  Receiving a request for OTDOA location measurements using multipath RSTD (Sections 8.6, 8.7), from the location server (page 32, step 4.).  Receiving assistance data providing details of required OTDOA location measurements using multipath RSTD, from the location server (page 32, step 3 and page 33, step 4d).   Receiving a signal from an RSTD reference cell and from a neighbor cell (page 33, step 5.).  Observing a time difference between the received signals thereby obtaining the required OTDOA location measurements using multipath RSTD (D1: p. 33, step 5.) and sending the required OTDOA location measurements using multipath RSTD to the location server (page 33, step 5.).

Regarding claim 3, the assistance data contains an indication that triggers the target device to search for additional peaks in at least one received signal (page 33, step 4.d.; p. 59, 8.6 "pick the maximum in the channel impulse response" in Fig. 8-13).
Regarding claim 4, the location server triggers the execution of the method based on historical information indicating that the target device has previously reported measurements using multipath RSTD (page 33, step 4.d., step 5.C., step 5.d.iii).
Regarding claim 6, the target device has previously been positioned based on at least two positioning methods such as Global Navigation Satellite System (GNSS) and OTDOA RSTD (page 42, 7.1.4 "Cell-ID or Enhanced Cell-1 D positioning”).
Regarding claims 11-14, 16, Applicants admits in a response of June 16, 2020, that the methods and apparatuses are “the same” and obvious variant or the above claims.  
Regarding claim 19-22, 24, a wireless device having processing circuitry and memory is inherent since the signals are digital. 
Regarding claim 29-32, 34-36, a location server having processing circuitry and memory is inherent since the signals are digital.
Fischer does not disclose multipath RSTD being based on multiple peaks.  Xiong, et al teaches the use of multipath RSTD being based on multiple peaks for the purpose of transmitting a time offset signal indicating a time difference between at least two peaks in the signal to the location server as part of an enhanced RSTD signal (paragraphs 17, 34, 43, 63, 64, 106, claims 6, 11, 12, 14).  Hence, it would have been obvious to one ordinary skill in the art before the time of the current application effective filing date to incorporate the use of use of multipath RSTD being based on multiple peaks for the purpose of transmitting a time offset signal indicating a time difference between at least two peaks in the signal to the location server as part of an enhanced RSTD signal, as taught by Xiong, et al, in the method, executed in a target device of Fischer in order to determine which of the multiple peaks received at a user equipment might relate to a PRS signal travelling by a LoS route.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claims 7-10, 17, 18, 25-28, 25, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sven Fischer: "Observed Time Difference Of Arrival (OTDOA) Positioning in 3GPP LTE", 1 January 2014 (2014-01-01) in view of United States Patent Application Publication 2019/0285721 (Xiong, et al) as stated above and in further view of United States Patent 7,737,893 (Furman, et al).
Fischer in view of Xiong, et al discloses all subject claimed, note the above paragraphs, except for setting of a peak detection threshold according to a probability which takes into the tradeoff between erroneously detecting a noise peak and missing a wanted peak. Furman, et al discloses setting of a peak detection threshold according to a probability which takes into the tradeoff between erroneously detecting a noise peak and missing a wanted peak for the purpose of selecting an expected maximum channel delay spread for the SFN signals, note column 3, Iines 21 - column 4, Iines 62 . 
 




Furman, et al in view of Xiong, et al, in the method, wireless device and location server in order for positioning based on signals received from SFN transmitters.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14, 16-22, 24-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification—the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. When the In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.
Fischer states “Therefore, TOA estimates (and therefore, the RSTDs) are usually biased in a multipath environment.”  Also note section 8.7.  Clearly the reference shows multipath environment, and hence the RSTDs being based on this multipath environment is multipath RSTD.




See In re Young, 927 F.2d 588, 590, 18 USPQ2d 1089, 1091 (Fed. Cir. 1991).

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645